DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20 and 21 of copending Application No. 16/780,386 in view of EP0971168A2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a spray head for a desuperheater comprising a main body, having an exterior surface and defining a central passage that extends along a longitudinal axis, the main body adapted for connection to a source of fluid; at least one 
A desuperheater, comprising: a desuperheater body; and a spray head coupled to the desuperheater body, the spray head comprising: a main body having an exterior surface and an inner wall defining a central passage that extends along a longitudinal axis, the main body adapted for connection to a source of fluid; at least one entrance port formed in the inner wall of the main body along the central passage; 4Application No. 16/185,627Docket No.: 06005/564164 Reply to Office Action of May 15, 2020a plurality of spray nozzles/at least one spray nozzle arranged adjacent the exterior surface of the main body, each spray nozzle having at least one exit opening and a plurality of flow passages, each of the plurality of flow passages providing 
A method of manufacturing, comprising: creating a spray head for a desuperheater using an additive manufacturing technique, the creating comprising: forming a main body of the spray head having an exterior surface and an inner wall defining a central passage that extends along a longitudinal axis, the main body adapted for connection to a source of fluid; forming at least one entrance port in the inner wall of the main body along the central passage; forming at least one spray nozzle arranged adjacent the exterior surface of the main body, the spray nozzle having at least one exit opening and forming a plurality of flow passages that provide fluid communication between the entrance port and the exit opening of the spray nozzle, wherein a first one of the plurality of flow passages follows a first non-linear path and has a first distance, and wherein a second one of the plurality of flow passages follows a second non-linear path and has a second distance different from the first distance, except for wherein the at least one spray nozzle is arranged radially outwardly of the at least one entrance port.  EP0971168A2 discloses a spray head for a desuperheater comprising an entrance port at water supply direction (Z), see paragraph 
Claims 1-18, 20 and 21 of copending Application No. 16/780,386, does not claim a main body having “inner wall” and at least one entrance port formed in the “inner wall of the” main body.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the copending Application No. 16/780,386 would have a main body with an inner wall  and that the at least one entrance port would be formed in the inner wall of the main body, since it is inherent that the main body would require to have an inner wall if it has an exterior surface and a central passage that extends along the longitudinal axis therethrough.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson ‘592.
Gustafsson ‘592 discloses a spray head for a desuperheater, a desuperheater and method of manufacturing comprising all the featured elements of the instant invention, note a spray head (figure 1) for a desuperheater (column 1, lines 45 - 48), comprising: a main body (8) having an exterior surface and defining a central passage that extends along a longitudinal axis (the axis of piston rod 12), the main body adapted for connection to a source of fluid (pipe socket 10); at least one entrance port formed in the main body along the central passage (opening from pipe socket into annular space 7); at least one spray nozzle (6) arranged adjacent the exterior surface of the main body and is arranged radially outwardly of the at least one entrance port, see Fig. 1, the spray nozzle having at least one exit opening and a plurality of flow passages (15), each of the plurality of flow passages providing fluid communication between the entrance port and the exit opening of the spray nozzle, wherein a first one of the plurality of flow passages follows a first non-linear path and has a first distance (non-linear from inlet 10 to outlet 6), and wherein a second one of the plurality of flow passages follows a second non-linear path and has a second distance different from the first distance.  It is inherent that the desuperheater of claim 13 would have a body.  In regard to claim 21, the manufacturing of the desuperheater is made using additive manufacturing such as providing the main body and adding the piston 11 with the piston rod 12.  See col. 2, line 18 through col. 3, line 18 and Figure 1.

	As to claim 3, see variable cross section of passages 15.
	As to claim 5, see Figure 1.
	As to claims 6, 7 and 17, see the chamber of the elongated piston 11.
	As to claim 8, see the longitudinal direction of annular chamber 7, the passage of each passage 15 connects to the inlet via the annular chamber 7.
	As to claim 9, see figure 1, inlet to the right, nozzle to the left.
	As to claims 12, if considering the passages 15 alone they all have an individual inlet which connects individually to the entrance port 10 and the exit opening 6 of the nozzle.
	
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Geelhart et al ‘852 discloses a spray head for a desuperheater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752